Citation Nr: 9932391	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-20 712	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel wounds of the left arm and shoulder, currently rated 
40 percent disabling.

2.  Entitlement to an increased rating for residual of 
shrapnel wounds of the back, neck, and left wrist, currently 
rated 10 percent disabling.

3.  Entitlement to an increased rating for shrapnel wounds of 
the left leg and left groin, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
July 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the RO which denied increased ratings for residuals of 
shrapnel wounds to the left arm, left shoulder, back, neck, 
left wrist, left leg, and left groin.


REMAND

The Board finds that the veteran's claims for increased 
compensation for multiple shrapnel wounds are well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist him in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992); Murphy v. Derwinski 1 
Vet.App. 78 (1990).

The veteran served on active duty in the Army, including 
service in Vietnam where he was wounded.  His service medical 
records show that in June 1968 he received a few superficial 
fragment wounds to the chest, right lumbar area, and right 
hip due to a booby trap.  There was no nerve or artery damage 
involved.  His wounds were debrided, and he was eventually 
returned to duty.  In September 1968, he received multiple 
fragment wounds as a result of a booby trap.  He had wounds 
to the left side of the neck (with laceration of the 
sternocleidomastoid artery), the left upper arm, left iliac 
crest, and the mid portion of the left leg.  He was 
hospitalized and received debridement of his wounds and 
repair of the artery.  While hospitalized, he was noted to 
have paralysis and weakness of the left upper extremity.  He 
was also noted to have left deltoid atrophy with complete 
inability to abduct the left arm and limited flexion of the 
left forearm which was secondary to nerve injury.  A few 
months following the incident, he was noted to have a well 
healed 6 inch scar at the base of the left neck, a healed 3 
centimeter scar of the left groin, a 3 centimeter scar on the 
left leg, a scar of the left wrist, and a scar of the left 
biceps.  A May 1969 medical board examination led to a 
diagnosis of muscle paralysis due to nerve lesion, moderate 
to severe, involving the left deltoid muscle, supraspinatus, 
and infraspinatus muscles (external rotators) with weakness 
of the triceps, biceps, coracobrachialis, and brachialis 
muscles, manifested by inability to abduct the left shoulder 
greater than 20 degrees, secondary to brachial plexus nerve 
injury sustained in fragment wounds to the left neck and 
shoulder region from a booby trap injury in September 1968.  
He was also diagnosed as having an acquired atrophy involving 
the left deltoideus muscle mass and the left arm and forearm 
musculature, secondary to the first diagnosis.  Following a 
June 1969 physical evaluation board, the veteran was retired 
from service in July 1969 based on disability from his 
wounds.

In July 1969, the RO granted service connection for residual 
of injury to the left shoulder, and assigned a 50 percent 
rating under a nerve code.  The RO also granted service 
connection for injury of the left muscle groups III, IV, and 
V, and assigned a 30 percent rating under a code pertaining 
to muscle injuries.  The RO also granted service connection, 
and a single 10 percent rating under a scar code, for wounds 
of the left groin, left leg, left wrist, left neck, right 
lumbar area, and right hip.

In a June 1971 rating decision, the RO reduced the veteran's 
rating for residuals of fragment wounds.  The RO assigned a 
30 percent rating for residuals of shrapnel wounds of the 
left arm and shoulder; assigned a 10 percent rating for 
multiple small shrapnel wounds of the back, neck, and left 
wrist; and assigned a 10 percent rating for multiple small 
shrapnel wounds of the left leg and left groin.

In January 1973, the Board increased the rating for residuals 
of shrapnel wounds of the left arm and shoulder to 40 
percent.  The other ratings remained the same.

As previously stated, the veteran's residuals of shrapnel 
wounds of the left arm and shoulder (major extremity) is 
currently rated 40 percent.  The 40 percent rating is 
assigned under Code 5303, pertaining to the functions of 
muscle group III.  The 40 percent rating is the maximum 
schedular rating which can be assigned for this muscle group.  
In October 1997, the veteran requested an extra-schedular 
rating to be assigned.  He stated that his injury interfered 
with his employment and social life.  He claimed he had to 
make frequent visits to the doctor.  He stated that because 
of the nerve and muscle damage of the left shoulder and arm 
he was unable to perform everyday normal work on his job and 
at home.  It also appears he is arguing entitlement to extra-
schedular ratings for all of his service-connected fragment 
wound disabilities.  The RO never adjudicated his claims for 
extra-schedular ratings, and the Board cannot do so in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

In an October 1997 statement and during an October 1997 RO 
hearing, the veteran claimed he had pain in the neck, back, 
and left leg.  He also claimed he had weakness in the back 
and left leg.  Although the veteran claims to have additional 
disability (manifested by pain, weakness, and numbness) of 
the back, neck, left wrist, left leg, and left groin, the 
last VA examination in February 1997 did not address or 
assess these complaints.  The examination mainly discussed 
the scars of these areas.  The veteran should be scheduled 
for comprehensive VA examinations to address his residuals of 
fragment wounds.  Caffrey v. Brown, 6 Vet.App. 377 (1994).

Moreover, the veteran should be given an opportunity to 
submit recent medical evidence regarding his service-
connected residuals of fragment wounds.  Murincsak v. 
Derwinski, 2 Vet.App. 363  (1992).

The Board notes the veteran's back, neck, and left wrist 
wounds are currently rated together as one disability under a 
scar code, and assigned a 10 percent rating.  His left leg 
and left groin wounds are also rated as one disability under 
a scar code, and assigned a 10 percent rating.  The RO should 
consider whether separate compensable ratings are warranted 
for all separate anatomical areas.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for 
residuals of fragment wounds since 1995; 
the RO should obtain the related 
treatment records, following the 
procedures of 38 C.F.R. § 3.159.

2.  Thereafter, the veteran should 
undergo VA orthopedic, neurologic, and 
dermatology examinations to determine the 
current severity of the residuals of 
fragment wounds of the left arm, left 
shoulder, back, neck, left wrist, left 
leg, and left groin.  The claims folder 
should be provided to and reviewed by the 
doctors in conjunction with the 
examinations.  All indicated tests should 
be performed and all findings reported in 
detail.  The examiners should note all of 
the veteran's complaints and determine 
whether such are due to his service-
connected fragment wounds or to some 
other causes.

3 After the foregoing, the RO should 
review the veteran's claims for increased 
ratings for shrapnel wounds of the left 
arm, left shoulder, back, neck, left 
wrist, left leg, and left groin.  The RO 
should consider all possible diagnostic 
codes, should determine if separate 
compensable ratings are warranted for 
separate scars of separate anatomical 
areas, and should consider whether extra-
schedular ratings are warranted.  

4.  If the RO denies the claims, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









